Citation Nr: 0514974	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 27, 1994 rating decision, which established an 
effective date of March 9, 1990, for the grant of a total 
disability evaluation based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

When the case was previously before the Board, in June 2004, 
the Board determined that the October 27, 1994 rating 
decision, which assigned an effective date of March 9, 1990, 
for the grant of service connection for an acquired anxiety 
disorder, was the product of CUE; and the correct effective 
date for the grant of service connection for an anxiety 
disorder was February 24, 1982.  The Board also determined 
that there was no CUE in that part of the October 27, 1994 
rating decision, which assigned an effective date of March 9, 
1990, for the grant of a TDIU.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court vacated and remanded that portion of the June 2004 
Board decision which determined that there was no CUE in the 
October 1994 RO decision, which assigned a March 1990 
effective date for TDIU.  In its February 2005 order, the 
Court directed that the Board should comply with the 
instructions in the joint motion for remand of January 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The January 2005 joint motion for remand argued that the 
grant of an earlier effective date for service connection for 
an acquired anxiety disorder, based on CUE, could have 
effected the evaluation of the disorder and the TDIU claim.  
It was asserted that the two claims were inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski,  180, 183 (1991).  It was 
averred that the Board should not have decided the claim of 
CUE in the TDIU decision, but should have returned the matter 
to the RO for adjudication in first instance, in light of the 
Board's finding of CUE in the denial of an earlier effective 
date for the underlying service connection for anxiety.  This 
remand does that.  

The case is REMANDED for the following development:  

1.  The RO should again adjudicate the 
evaluation of the service-connected 
anxiety disorder, effective February 24, 
1982, without regard to the Board's June 
2004 decision that there was no CUE in 
the October 27, 1994 rating decision, 
which assigned an effective date of March 
9, 1990, for the grant of a TDIU rating.  

2.  The RO should adjudicate, ab initio, 
in the first instance, whether there was 
CUE in the October 27, 1994 rating 
decision, which established an effective 
date of March 9, 1990, for the grant of a 
TDIU rating.  This adjudication should 
take into consideration the June 2004 
Board determination that there was CUE in 
the October 1994 rating decision, which 
assigned an effective date in March 1990, 
for the grant of service connection for 
an acquired anxiety disorder, and that 
the correct effective date for the grant 
of service connection for an anxiety 
disorder was February 24, 1982.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




